Citation Nr: 1606566	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  11-02 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disability, including arthritis.

3.  Entitlement to service connection for a right knee disability, including osteoarthritis with medial capsulitis and degenerative medial meniscus tear of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to January 1991 and January 2003 to December 2003.  He has additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from March and November 2010 and rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the November 2010 rating decision, the RO effectuated the grant of right ear hearing loss, finding that clear and unmistakable error was committed in denying this claim in March 2010.  In any event, in light of the grant of service connection for right ear hearing loss and as the Veteran asserts entitlement to a compensable rating for his service-connected hearing loss, the issue before the Board is one of entitlement to an initial compensable evaluation for bilateral hearing loss.

In May 2012 the Veteran was afforded a Travel Board hearing.  A transcript of the testimony offered at the hearing has been associated with the record.

In December 2014 this matter was last before the Board, at which time it was remanded for further development.

The issue of entitlement to an initial compensable evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left knee disability, including arthritis, was not incurred in service or manifested within one year of discharge from active service, and was not due to injury during any period of active duty, active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).

2.  A right knee disability, including osteoarthritis with medial capsulitis and degenerative medial meniscus tear of the right knee, was not incurred in service or manifested within one year of discharge from active service, and was not due to injury during any period of active duty, ACDUTRA or INACDUTRA.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left knee disability, including arthritis, is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Entitlement to service connection for a right knee disability, including osteoarthritis with medial capsulitis and degenerative medial meniscus tear of the right knee, is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in December 2009, which met the above requirements.

VA has obtained the Veteran's service treatment and personnel records and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, obtained a medical opinion relating to etiology of his claimed disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a review of the history and medical findings.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

With respect to the Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the May 2012 hearing, the VLJ enumerated the issues on appeal.  The VLJ obtained testimony from Veteran relevant to those issues.  The case was thereafter remanded for additional development.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.

Moreover, VA has substantially complied with the prior remands.  The May 2014 remand requested that the AOJ obtain outstanding medical records including private and VA medical records.  The AOJ contacted the Veteran by way of a July 2014 letter to request that the Veteran identify and authorize the release of outstanding records.  Additional VA treatment records were obtained.  Although the hearing loss claim is remanded to obtain audiological evaluations, such evidence would not provide information relevant to the claims decided herein.  The Veteran was also provided with an examination of his knees.  As noted above, the examination is adequate for adjudication.  In December 2014, the Board again remanded for the AOJ to obtain the Veteran's service personnel records, which was accomplished.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" -  the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service connection for arthritis may be granted if arthritis becomes manifest to a compensable degree within one year following separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.  38 C.F.R. § 3.309(d).  Service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. at 476-78 (1991).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he incurred a bilateral knee disability in service.  He specifically relates a history of injury to the knees in September 2003 during the aforementioned period of active duty service.  See DD Form 214.  He particularly relates that during service in 2003 while serving in Iraq he fell off the back of a 5 ton truck while scrambling during an attack.   See Board hearing transcript at pg. 23.  

A review of the Veteran's service treatment records discloses no complaints or assessments of disability regarding the knees prior to the injury reported by the Veteran.  The service records do not document any history of injury to the knee as the Veteran describes.

Notably, a December 2003 post-deployment Report of Medical History documents that the Veteran checked "no" in regard to a history of impaired use of the legs and knee trouble.  He also denied any history of swollen or painful joints.  Physical examination of the lower extremities was normal and no disability of the knees was assessed.  See December 2003 Report of Medical Examination.  A contemporaneous medical assessment documents that the Veteran acknowledged having injured his foot/ankle during a period of active duty, and did not seek medical care for the injury.  The Veteran did not report that he had injured his knee in service at this time. 

Of record is a September 2004 doctor's note from J.P.H., M.D.  The note documents a history of knee injury and that the Veteran was not to exert himself with exercise and running for the next 2 weeks.  

A December 2004 record from the Ohio National Guard documents a history of sprained knee, but does not specify which knee.  The record does not document the injury's history.  Subsequent records document that the Veteran was found fit for duty in July 2005, and no knee complaints are noted until 2009, with subsequent limitations on running and swimming.

A May 2009 MRI report of the right knee documents a history of right knee pain.  The report notes an impression of a tear of the posterior horn of the medial meniscus, tibial collateral ligament bursitis and knee joint effusion with chondromalacia in the patellofemoral and medial compartments.  

A June 2009 record from the Ohio National Guard documents right knee medial capsulitis, bilateral DJD and right knee medial meniscus tear.  The Veteran's prognosis was listed as fair and he was issued a profile limiting running and swimming.  

Of record is a June 2009 private medical record from SportsMedicine.  The record documents a chief complaint of pain in the knees, right greater than left.  The record discloses that the Veteran then reported a 5 to 6 month history of increasing bilateral knee pain.  At that time, the Veteran related that his symptoms coincided with an increase in his workouts for exercise purposes at the beginning of the year.  It was noted that the Veteran was a former hockey player.  Right knee medial capsulitis, right knee degenerative arthritis and right knee degenerative medial meniscus tear were assessed.  

An October 2009 Ohio National Guard record documents bilateral knee osteoarthritis/DJD, right medial capsulitis and right medial meniscal tear.  It reflects that the Veteran was permanently limited in running a 2-mile run test and swimming.  

In November 2009, VA received the Veteran's claim.  In the claim form, the Veteran related that his knee disabilities had their onset sometime in 2003.  He noted that he had not received any treatment, however, until 2009 for the complaints.  

An October 2011 record from SportsMedicine documents that the Veteran had last been seen by this provider over 1 year prior.  This record documents that the Veteran related a history of injury in 2003 when he fell during an insurgent attack in Iraq, with symptoms on and off since that time.  Bilateral knee osteoarthritis and left knee medial meniscus tear were assessed.  

In May 2012, the Veteran testified before the Board.  He related that during his deployment in 2003 he sustained injury to both of his knees when he fell from a 5 ton truck during an insurgent attack.  He related that after 2003 he could not run and that since service the pain had worsened.  He did not relate any history of in-service treatment.  His representative urged that the knee sprain noted in December 2004 should be sufficient to grant presumptive service connection.  

The Veteran's wife submitted a statement in June 2012 indicating that after the deployment, the Veteran was able to jog very little and soon not at all.  They tried bracing the knee but the Veteran had swelling which made getting the brace on very difficult.  

A June 2012 statement from D.C., Col (ret) OHARNG, notes that the Veteran worked for him in 2003, was activated and when he returned he noticed mobility issues with his hips/legs/knees.  

A fellow service member, J.J., also noted in June 2012 that the Veteran had mobility issues after he returned from deployment.  Due to knee pain, he struggled to complete physical training.  

Another co-worker who was also a fellow service member, C.F., reported in June 2012 that the Veteran had difficulty walking and climbing stairs due to the knees.  

A statement from a fellow service member, M.B., from July 2012 indicates that he believed the Veteran's severe knee pain began during the deployment and reported an incident where the Veteran missed narrow steps on the truck in the dark and fell over four feet to the ground.  Since the deployment, the Veteran complained of severe knee pain and had trouble running.

A February 2013 VA note documents a complaint of bilateral knee pain.  The note documents assessments of gout, obesity and knee pain.  

The Veteran was afforded a VA examination in July 2014.  The report of examination notes that the examiner reviewed the claims file, and that she considered the Veteran's lay reports of in-service injury.  Examination resulted in assessment of bilateral knee pain, osteoarthritis/DJD, meniscal degeneration and bursitis.  The examiner rendered a negative opinion, finding that it was less likely than not that the Veteran's degenerative changes resulted from a particular in-service event.  She explained that information regarding a specific knee injury was lacking from the service records, although a 2003 statement noted a history of knee sprain in 2003.  She noted that the Veteran had denied any knee trouble in December 2003, with examination showing no abnormality at that time.  She also noted that a 2008 functional capacity assessment documented no knee condition.  She stated that if a soft tissue injury such as a sprain was sustained in 2003 as the Veteran related, the records did not support that it was significant enough to impair his duties or result in long term sequelae.  She cited the 2009 private records documenting findings of DJD, meniscal degeneration and bursitis, as well as the MRI evidence dated at this time.  She found insufficient evidence  (less than 50 percent likely) that these types of degenerative changes resulted from service, noting that the Veteran is a former ice hockey player and had a long history of obesity, which together with his age would accelerate the onset of degenerative changes in the knee joints.  

Initially, the Board points out that service connection for arthritis of the knees is not warranted on a presumptive basis.  The Board acknowledges the representative's assertion that the sprain noted in 2004 should be sufficient to grant the claim.  However, it is not until 2009 that degenerative changes (arthritis) were documented by MRI.  In order for the presumptive regulations to apply, arthritis must have manifested to the required minimum compensable degree of at least 10 percent disabling during the year after discharge.  Arthritis is not shown to have manifested within the first post-service year.  Thus, the presumptive regulations are unavailing.  

As noted above, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran asserts that he injured his knees in service and that he has had pain in the knees ever since.  He has submitted personal statements reflecting observations of pain shortly after and since service.  However, the Board finds this history conflicts with statements made contemporaneous in time to service.  The service records do not include a history of injury and the Veteran denied any knee problems immediately after his deployment.  Notably, following his deployment he stated that the only injury that he sustained and did not seek treatment for involved the feet/ankles, rather than the knees.  It is also salient to the Board, that in June 2009, the Veteran related only a 5 to 6 month history of knee pain, coinciding with an increase in physical activity.  This stands in stark contrast to the lay statements reporting a history of knee pain and inability to exercise prior to this date.  Thus, due to these material inconsistencies, the Board finds the reports of continuing symptomatology following discharge lacking in credibility and probative value.  As is true with any piece of evidence, the credibility and weight to be attached to this evidence are within the province of the Board as adjudicators.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

Otherwise, the evidence fails to show that the Veteran incurred disability of the knees in service, or that the current disabilities are related thereto.  As outlined above, the service records do not document that the Veteran sustained any disability due to injury of the knees, to include during active duty, ACDUTRA or INACDUTRA.  Indeed, the Veteran denied any history of knee problems at discharge in December 2003, and only acknowledged unreported injury to the feet/ankles during his deployment.  Previous and subsequent National Guard records do not document any history of injury to the knees with continuing symptomatology.  The VA medical opinion otherwise indicates that the Veteran may have sustained a sprain in service, that was only acute and did not result in any sequelae.  Rather, the opinion finds that the bilateral knee disabilities were less likely than not incurred in service, particularly the reported history of injury, and that they are rather related to obesity and playing ice hockey.  There is no competent evidence to the contrary.  The Veteran as a lay person is not competent to provide an etiological opinion for his claimed disabilities.  Thus, the claims must be denied.  Gilbert, supra.  



ORDER

Entitlement to service connection for a left knee disability, including arthritis, is denied.

Entitlement to service connection for a right knee disability, including osteoarthritis with medial capsulitis and degenerative medial meniscus tear of the right knee, is denied.



REMAND

A review of the VA records obtained discloses that on July 5, 2012, and July 1, 2013, the Veteran received audiological evaluations, with the Veteran's hearing being tested on both of those dates.  However, there are no audiograms associated with these evaluations.  It thus appears to the Board, that there are outstanding relevant VA records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek these records. 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the specific clinical findings from the VA audiological evaluations, including the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, and whether the Veteran's speech recognition was measured using the Maryland CNC test (audiometrics/audiograms), from the tests that occurred on July 5, 2012, and July 1, 2013.  [Note: it may be necessary to contact the VA medical facility and/or the audiologist(s) directly to obtain copies of the test results.]

2.  Thereafter, ensure that the above development has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the claim of entitlement to an initial compensable evaluation for bilateral hearing loss disability.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


